DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
In the Amended Claims of March 11, 2022 claims 21-26, 28, 29, 31-37 are pending. Claims 21, 25, 28, 31, 36 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krepel (US 10406387) Published as US 2013/0206139 on 8/15/2013.
Regarding Claim 21, Krepel discloses a utility module assembly with a first utility module (40) comprise a front face; and a plurality of female couplers (54, 55, 56, and 57) comprising a front row of at least two female couplers aligned with each other in a direction parallel to the front face of the first utility module and a rear row of at least two female couplers aligned with each other in the direction parallel to the front face of the first utility module. Each of the female couplers comprise a first rib (53a) extending in a first direction extending above and parallel to an upper face of the first utility module above belt 40 and main belt piece 45 by bumper wings 42. 
Krepel also discloses a second utility module (12) comprising a front face and a plurality of male couplers (31) comprising a front row of at least two male couplers aligned with each other in a direction parallel to the front face of the second utility module and a rear row of at least two male couplers aligned with each other in the direction parallel to the front face of the second utility module. Each of the male couplers extend from a bottom face of the second utility module. The male couplers comprise a first tongue extending above and parallel to the bottom face of the second utility module, the first tongue configured for arresting engagement between one of the first ribs at 59 and the upper face of the first utility module as discussed in Krepel Col. 10 Lines 20-30.
Regarding Claim 22, Krepel discloses first female coupler of the female couplers and a first male coupler of the male couplers engage when the first and second utility modules are slid along a sliding path defined by the first rib of the first female coupler and the first tongue of the first male coupler.
Regarding Claim 23, Krepel discloses each of the female couplers comprise a second rib extending in a second direction opposite the first direction.
Regarding Claim 24, Krepel discloses each of the male couplers comprise a second tongue extending above and parallel to the bottom face of the second utility module, the first tongue extending in a third direction and the second tongue extending in a fourth direction opposite the third direction, the second tongue configured for arresting engagement between one of the second ribs and the first utility module.
Regarding Claim 25, Krepel discloses each of the male couplers comprise a second tongue extending above and parallel to the bottom face of the second utility module, the first tongue extending in a third direction and the second tongue extending in a fourth direction opposite the third direction.
Regarding Claim 26, Krepel discloses the plurality of male couplers comprise a first male coupler and a second male coupler adjacent the first male coupler, the first tongue of the first male coupler extending towards the second tongue of the second male coupler.
Claims 28, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 7007903).
Regarding Claim 28, Turner discloses a coupling platform (M1) for a connectable utility module comprising a body extending longitudinally in a first direction. Turner discloses a first rib (M7) extending away from the body along a first axis in a second direction perpendicular to the first direction. This first rib (M7) is configured to arrestingly engage between a first face of a utility module and a first male coupler (with base F1) extending from the first face of the utility module. The first male coupler (with base F1) comprises a first tongue (F9) extending above and parallel to offset from the first face of the utility module. The first male coupler also includes a third tongue.
Turner discloses a second rib (M7) extending away from the body along the first axis in a third direction opposite the second direction and perpendicular to the first direction. The second rib (M7) is configured to arrestingly engage between the first face of the utility module and a second male coupler (with base F1) extending from the first face of the utility module, the second male coupler comprising a second tongue (F9) extending above and parallel to from the first face of the utility module. 
By positioning two or four couplers in a row separated by width web F14 as shown in Figures 10-12, or using a plurality of such couplers as shown in Figures 6 and 7 Turner discloses the use of a single platform with multiple male/female couplers. The second platform (M1) includes a third rib (M7) extending away from the body along a second axis in a fourth direction parallel to the second direction, the third rib (M7) configured to arrestingly engage between the first face of the utility module and a third male coupler (with base F1) extending from the first face of the utility module, the first male coupler comprise a second tongue (F9) extending above and parallel to the first face of the utility module, the third male coupler distinct from the first male coupler. 
Turner discloses a fourth rib (M7) extending away from the body along the second axis in a fifth direction opposite the fourth direction, the fourth rib configured to arrestingly engage between the first face of the utility module and a fourth male coupler (with base F1) extending from the first face of the utility module, the fourth male coupler comprise a fourth tongue (F9) extending above and parallel to the first face of the utility module, the fourth male coupler distinct from the second male coupler.
Regarding Claim 35, Turner discloses the second male coupler is distinct from the first male coupler. 
Regarding Claim 36, Turner discloses the fourth male coupler is distinct from the third male coupler.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Krepel (US 10406387) as applied to claim 21 above, and further in view of Madsen (US 2011/0139665).
 Regarding Claim 34, Krepel discloses the limitations of Claim 21 as discussed above. Krepel also discloses a latch mechanism where retention projection (35) contacts the edge of interface portion (50) to prevent movement and inadvertent removal (Col. 9 Lines 4-16, Col. 10 Lines 31-40). Krepel does not disclose a latch and latch recess that prevents disengagement. Madsen discloses a latch recess in the body configured to receive a latch (9) in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged. Krepel and Madsen are analogous inventions in the art of connectable devices with latch retaining means. 
 It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modules of Krepel with the latch and latch recess of Madsen in order to hold modules in place and actuate the latch when desired (Paragraphs 0002, 0009).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 7007903) as applied to claim 28 above, and further in view of Bar-Erez (US 9132543).
Regarding Claim 29, Turner discloses the limitations of Claim 28 as discussed above. While Turner discloses the use of the coupling platform to form a work bench (Figures 4 and 5, Col. 5 Lines 39-45), Turner does not disclose the body extending from a work stand coupled to a wheeled base. 
Bar-Erez discloses a similar work stand (10) with mount structures (18) and a wheeled base (12). Bar-Erez discloses the mount structures may be of any configuration that allows containers be mounted thereon (Col. 18 Lines 9-18). Bar-Erez also discloses that mount structures (18a) use sliding connection means with a protrusion (207) retained in a recesses (106a) to retain the containers in position (Col. 19 Line 46-Col. 20 Line 10). Turner and Bar-Erez are analogous inventions in the art of slide mounting structures. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling platforms of Turner into the work stand with wheeled base disclosed in Bar-Erez to enable a user to roll the work stand in place by pushing or pulling the apparatus (Col. 5 Lines 55-59). 
Claims 31, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 7007903) in view of Madsen (US 2011/0139665).
Regarding Claim 31, Turner discloses coupler for a connectable utility module comprise a body, a first rib extending away from the body along a first axis in a first direction, the first rib configured to arrestingly engage between a first face of a utility module and a first male coupler extending from the first face of the utility module, the first male coupler comprise a first tongue extending above offset from the first face of the utility module, a second rib extending away from the body along the first axis in a second direction opposite the first direction, the second rib configured to arrestingly engage between the first face of the utility module and a second male coupler extending from the first face of the utility module, the second male coupler comprise a second tongue extending above offset from the first face of the utility module, a third rib extending away from the body along a second axis in a fourth direction parallel to the second direction, the third rib configured to arrestingly engage between the first face of the utility module and a third male coupler extending from the first face of the utility module, the first male coupler comprise a third tongue extending above and parallel to the first face of the utility module, the third male coupler distinct from the first male coupler. Turner discloses a fourth rib extending away from the body along the second axis in a fifth direction opposite the fourth direction, the fourth rib configured to arrestingly engage between the first face of the utility module and a fourth male coupler extending from the first face of the utility module, the fourth male coupler comprise a fourth tongue extending above and parallel to the first face of the utility module, the fourth male coupler distinct from the second male coupler. 
Turner does not disclose a latch recess in the body configured to receive a latch in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged.
Madsen discloses a coupler for a connectable utility module comprise a body and rib latching structure with a latch recess in the body configured to receive a latch (9) in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged.
Turner and Madsen are analogous inventions in the art of slide connectable couplers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modules of Turner with the latch and latch recess of Madsen in order to hold modules in place and actuate the latch when desired (Paragraphs 0002, 0009).
Regarding Claim 32, Turner discloses the first rib is offset from a first recess and the second rib is offset from a second recess. 
Regarding Claim 33, Madsen discloses the latch recess is an elongate recess defining a major axis and a minor axis, wherein the major axis of the latch recess is parallel to the first direction and the second direction.
Regarding Claim 37, Turner discloses the second male coupler is distinct from the first male coupler. 
Response to Arguments
Applicant’s arguments with respect to claims 21, 28, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736